Stokrs, J.
As our action of book-debt is only an action of debt brought for the recovery of a particular kind of indebtedness, we are of the opinion that, in respect to it, the same principles are applicable, which prevail in all other actions founded on simple contract, where all the persons who are jointly liable to the plaintiff’s demands are not made defendants; and that, according to those principles, the city court, in the case before us, ought to have rendered judgment in favor of the plaintiffs below, for the amount of the debt, which was proved to be due to him from the defendant, and Waldo M. Johnson.
*535It is a well settled rule,, in actions ex contractu, that, although all the persons, who are jointly liable to the plaintiff, ought to be named as defendants, if some of them only are sued, and it does not appear upon the face of the declaration that others, so liable, and living, are omitted, those who are sued must plead the non-joinder in abatement, and cannot take advantage of it in any other way. 1 Saund., 291, b. c. id. 154, n. 1. 2 Saund., 210. 5 Burr., 2611.
There'is no ground for the claim of the defendant that this rule is limited to cases, where the objection that there is such a non-joinder applies, and is taken to the whole of a count, to which it is pleaded. It is frequently the case that a single count embraces several causes of action ; as, for instance, in debt on simple contract, and indebitatus assumpsit, in which it is well settled that the count may combine several distinct causes of action, for which a count of that nature is appropriate, and that a plaintiff, under it, may recover all such demands, however numerous, as fall within the range of that count and to whichitis applicable; (per Bailey J. Richards and al. v. Heather, 1 Barn, and Ald.,34,) and in such cases the principle is applicable to any particular part of such a count to which the objection exists, that there is an omission to join as co-defendants all those who are jointly liable to the plaintiff. This results from the ancient and well established principle, that a writ is divisible, which is brought for a cause of action that is divisible, and may be abated in part, and remain good for the residue. (See Arch. pi. and ev., 306. 2 Saund. 210 a. n. Chit. PI., 8 Am. ed., 458.) Hence a plea, though it must not contain several answers to the whole of the declaration, may, nevertheless, make distinct answers, whether it be a plea in abatement, or in bar, to such parts of it as relate to different matters of claim or complaint. (Steph. on PL, 297.) The defendant may plead to one count and demur to another, or plead in abatement to part of the declaration and plead in bar to the residue. He may, likewise, to several counts, or to distinct parts of the *536same count, plead several pleas, viz.: one to each. (Steph. on PL, 319.) In 1 Went. PL, 47, is a precedent, drawn by one of the most eminent special pleaders of his day, of a plea in abatement to part of a count in assumpsit, that the promise, as to a specified portion of the money demanded in that count, was made by the defendant jointly with another person, not named as defendant.
There is, therefore, no technical difficulty in these cases, which prevents the defendant, by a plea in abatement, from protecting himself against a recovery for a part of the plaintiff’s claim, which is due from the defendant and another person. And if he is subjected to any inconvenience by being obliged to meet it on the general issue, it is voluntarily brought upon himself by omitting to object to the non-joinder of said person by the appropriate plea. To the argument that the defendant might be surprised on the trial by a claim, made against himself and another, it is a sufficient answer that it is in his power to prevent such surprise, by requiring a bill of particulars of the plaintiff’s claim, which the court will order, where it is not sufficiently disclosed in the declaration, and which would enable the defendant to interpose the proper plea in abatement, as to any part of it on which he is not solely liable to the plaintiff. In the present case, such a bill of particulars was in fact given.
The authorities are decisive to show that it was not only competent, but necessary, for the defendant to have pleaded such non-joinder in abatement.
The case of Holmes v. Marden, 12 Pick. R., 169, is directly in point; and the principle decided in it, was also involved and recognized in Richards and al. v. Heather, 1 Barn, and Aid., 29.
In Hill v. White and al., 6 Bing. N. C., 26, where the defendants pleaded in abatement to a whole count in assumpsit for work and labor, that the promises were made by them jointly with others, and it appeared that part of the services were rendered to the defendants, and another part to the *537defendants jointly with others, it was held that the plea was not supported, on the ground that the defendants should not have pleaded in abatement to the whole of the plaintiff’s demand, but only to that part of it, on- which they were jointly liable with others. Tindal, C. J., says: “ It is clear that, where there are several counts, the plaintiff may recover as to one only; and there is no reason why, on the same principle, the demand in a single count should not be esteemed divisible; in other words, why the defendant should not plead that the action is brought in part for a contract on which he is jointly liable with others, and in part for one as to which he is singly concerned.”
In Branch v. Doane, 17 Conn. R., 402, we had occasion to determine a question which is analogous to the one now before us and involved the same principle. We there held that if the cause of action is divisible, and the plaintiff could not sue alone for a part, the defendant might successfully plead in abatement to such part, and the action would proceed as to the residue; and that where the declaration, in an action on the ease, alleged an injury to the plaintiff’s mill, by the wrongful acts of the defendant during a period of six years, and at the trial on the general issue it appeared that, during a part of that period, the plaintiff occupied the mill jointly with another person, the plaintiff was not precluded from recovering his proportion of the damages for the injury, which accrued during such joint occupation, and that, in order to prevent such recovery-, the defendant should have pleaded in abatement, as to that period, the non-joinder of such other person, as plaintiff. We would refer to the reasoning of the court in that case, as being applicable to the present.
We therefore advise the superior court that there is error in the judgment complained of.
In this opinion, the other Judges, Hinman and Ellswokth, concurred.
Judgment reversed.